Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
SWITCHING DEVICE WITH LOCK OPEN COMPONENT
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “electrical contacts” and claimed structural relationship with the crossbar “jump upwards to close the electric contacts quickly” must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed January 10, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 3,299,244).

With respect to Claims 1, 8, 15 and 16; Strobel et al. shows a switch device 10, comprising: a lock component 100; and a crossbar 35 configured [via 46] to open or close electric contacts 22-25, the crossbar 35 comprises a lock receiving section 35’ for receiving the lock component after the switch device is turned to an ON position [Fig. 5] for a period of time,  the lock component 100 is disengaged from the lock receiving section after the period of time to allow the crossbar jump upwards to close the electric contacts [Fig. 4]  quickly.
	Spatially relative terms, such as "upward", "downward", "lower", "over", "upper", and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures if such is indeed illustrated, which in this case is not. 
	It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.  For example, if the device in the figures is inverted, elements described as "under" or "beneath" other elements or features would then be oriented "over" the other elements or features.  The device may be otherwise oriented (rotated 90 degrees or at other orientations) and the descriptors of relative spatial relationships used herein interpreted accordingly. 
crossbar jump upwards to close the electrical contacts”  is relative to the orientation of the device such that the device shown by Strobel et al. in Figs. 5 and 4 when turned 180O would read on the claimed spatial relationship of the crossbar 35 jumps upwards to close the electrical contacts 22-25.

With respect to Claims 2, 9 and 19; Strobel et al. shows the lock component 100 comprises a lever portion 112, a fixed portion [at 111], and a spring portion 122.
	Constructing a formerly integral structure in various elements and vice versa, various elements into an integral structure, without producing any new and unexpected result involves only routine in the art and thus has no patentable significance.

With respect to Claims 3, 10; Strobel et al. shows the fixed portion [at 111] is connected          [via 111] to a latching plate 47 of the switch device.

With respect to Claims 4, 11; Strobel et al. shows the lever portion 112 is configured to engage with the lock receiving section 35’ for the period of time,  the lever portion 112 comprises an unlock point 115.

With respect to Claims 5, 12; Strobel et al. shows a spring 120 and a lever 110,  the         lever 110 is operatively connected to an operating element 50,  the spring 120 is connected to a middle portion 124 of the lever 110,  the spring 120 is rest when the middle portion 124 of the lever is at a lowest position [Col. 6, lines 5-8].


With respect to Claim 20; Strobel et al. shows the lever portion 112 and the spring    portion 122 are connected [via 110].
	However Strobel et al. does not teach material preferences.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to plastic and metal materials for components within the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.                                                                                    In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 6, 7, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov                                                         
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833